
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 199
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. Tiahrt (for
			 himself, Mr. Carter,
			 Mr. Mack, Mr. Paul, Mr.
			 Shimkus, Mrs. Bachmann,
			 Mr. Price of Georgia,
			 Mr. Gingrey of Georgia,
			 Mr. Bartlett, and
			 Mr. Moran of Kansas) submitted the
			 following resolution; which was referred to the
			 Committee on Financial
			 Services
		
		RESOLUTION
		Providing that the Congress should stop
		  passing massive Government bailouts.
	
	
		Whereas financial markets have been saturated with well
			 over a trillion dollars from the Government ranging from the bailout of Fannie
			 Mae and Freddie Mac at $200 billion, Bear Stearns at $29 billion, AIG at $85
			 billion; Wall Street at $700 billion, the automakers at $25 billion, and
			 Citigroup at $247.5 billion;
		Whereas, in 2008, total Federal spending increased by 11
			 percent to nearly $3 trillion;
		Whereas Congress should not rely on the same failed
			 economic policies of the past;
		Whereas, by looking in the past, we see the massive
			 spending initiatives that occurred during the 1930s and 1970s failed to produce
			 economic growth;
		Whereas the Government has a role in helping ensure
			 American workers and industries are free to prosper, but these bailouts are
			 nothing more than a mere band-aid that continues to follow a pattern of
			 throwing more taxpayer money at a problem instead of addressing the root causes
			 of the problem; and
		Whereas Congress should address fundamental reforms to
			 help American workers and businesses achieve long-term prosperity through
			 incentives for private-sector solutions instead of Government involvement: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that Congress should stop passing massive Government bailouts.
		
